Citation Nr: 0906310	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
November 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington that denied a nonservice-connected 
pension.  The Veteran perfected a timely appeal of this 
determination to the Board.

Subsequent to the RO's certification of this matter to the 
Board, VA received evidence from the Veteran in the form of a 
letter dated in October 2008 from the Veteran's VA physician, 
which was accompanied by a written waiver of initial RO 
review of the evidence from the Veteran.  Thus, the Board 
will review the evidence in addressing the merits of the 
claim.  See 38 C.F.R. § 20.1304(c) (2008).

In November 2008, the Veteran appeared and offered testimony 
in support of his claim before the undersigned Veterans Law 
Judge.  The Veteran's testimony on that occasion has been 
transcribed and associated with his claims file.


FINDINGS OF FACT

1. The Veteran served for over 90 days during a period of 
war.

2. The Veteran does not have a disability ratable at 40 
percent or more.

3. The Veteran does not have impairment of mind or body that 
is reasonably certain to continue throughout the life of the 
Veteran and is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.

4. The Veteran is not unemployable by reason of his 
disabilities, age, occupational background, or other related 
factors.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
nonservice-connected pension purposes are not met.  38 
U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 
3.6, 3.321(b)(2), 4.15, 4.16, 4.17, 4.40, 4.45, 4.59, 4.71a, 
4.112, 4.114, 4.130, Diagnostic Codes 5003, 5021, 5257, 5260, 
5261, 7354, 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a May 2004 
letter to the Veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to nonservice-connected pension 
benefits, and the division of responsibility between the 
Veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), this letter essentially satisfied the notification 
requirements of the VCAA by: (1) informing the Veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the Veteran about 
the information and evidence VA would seek to provide; and 
(3) informing the Veteran about the information and evidence 
he was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the Veteran's 
service medical records, VA medical treatment records, a 
letter from the Veteran's VA physician, the Veteran's Social 
Security Administration (SSA) records, the Veteran's 
testimony at his November 2008 hearing, and written 
statements from the Veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the Veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.

II. Nonservice-Connected Pension

The Veteran argues that he is entitled to a permanent and 
total disability rating for nonservice-connected pension 
purposes.

Nonservice-connected disability pension payments may be made 
to a veteran of a war who has the requisite service and who 
is permanently and totally disabled.  38 U.S.C.A. § 1521(a).  
A veteran meets such service requirements if such veteran 
served in the active military, naval, or air service for 
ninety days or more during a period of war.  38 U.S.C.A. 
§ 1521(j).

In this case, the Veteran's active duty service from December 
1972 to November 1974 meets such service requirements.  See 
38 C.F.R. §§ 3.2, 3.6(a).

A person is considered to be permanently and totally disabled 
if such person is unemployable as a result of disability 
reasonably certain to continue throughout the life of the 
person.  38 U.S.C.A. § 1502(a).

Total disability will be considered to exist when there is 
any impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation; permanent total disability shall be taken 
to exist when the impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 4.15; see 38 U.S.C.A. § 1502(a)(4).  Thus, Section 
4.15 establishes an "objective standard" of average 
impairment in earning capacity, so that a veteran may qualify 
for VA pension if his or her disability is sufficiently 
disabling to be permanently and totally disabling for the 
average person.  Talley v. Derwinski 2 Vet. App. 282, 287-
288 (1992).

Also, VA regulations provide for a "subjective standard" 
for nonservice-connected pension; these regulations provide 
pension eligibility for a veteran whose disability does not 
meet the objective criteria but which for that particular 
veteran is so incapacitating as to preclude a substantially 
gainful occupation.  Id. at 288.

Thus, for the purpose of pension, all veterans who are 
basically eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent are rated as permanently and 
totally disabled.  Such disabled person must be unable to 
secure or follow a substantially gainful occupation as a 
result of a single disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17.

When the above percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  Prior employment or unemployment status is 
immaterial if the veteran's disabilities render him or her 
unemployable.  Marginal employment, for example, as a self-
employed farmer or other person, while employed in his or her 
own business, or at odd jobs or while employed at less than 
half the usual remuneration is not considered incompatible 
with a determination of unemployability, if the restriction, 
as to securing or retaining better employment, is due to 
disability.  38 C.F.R. § 4.17.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the above percentage 
requirements but is found to be unemployable by reason of his 
or her disability(ies), age, occupational background and 
other related factors, the following are authorized to 
approve on an extra-schedular basis a permanent and total 
disability rating for pension purposes: the Veterans Service 
Center Manager; or where regular schedular standards are met 
as of the date of the rating decision, the rating board.  38 
C.F.R. § 3.321(b)(2).

The record reflects current treatment for a psychiatric 
disorder, diagnosed as major depression, which has included 
medication.

November 2003 VA psychiatry treatment notes indicate that, on 
mental status examination, the Veteran was alert and oriented 
times three and in no acute distress.  It also indicates that 
speech was normal in rate and cadence, there was no 
psychomotor agitation or retardation, and mood and affect 
were dysthymic.  The Veteran denied suicidal and homicidal 
ideation, as well as audio and visual hallucination.  There 
was no psychosis, memory was intact, and thought was goal-
directed.  

January 2004 VA notes indicate that the Veteran denied 
suicidal ideation.

June 2004 VA treatment records indicate that the Veteran 
received psychiatric treatment.  He was noted to be alert and 
cooperative, to have full range of appropriate affect, and to 
appear generally stable.  He was diagnosed as having major 
depression in partial remission.  The Veteran was also noted 
to have a diagnosis of hepatitis C, but to have no hepatitis 
C symptoms.

In May 2004, the Veteran denied any symptoms of depression 
and reported that he worked at least 20 hours a week selling 
the homeless newspaper.  On May 2004 examination of the 
extremities and back, the Veteran was noted to have normal 
examinations, except for a fungal infection of the first toe 
of the left foot.

May 2005 VA treatment notes indicate that the Veteran 
reported anxiety and some difficulty sleeping, presented as 
anxious, and remained isolative.  He was alert and oriented 
time three and in no acute distress.  Speech was normal in 
rate and cadence, there was no psychomotor agitation or 
retardation, mood was dysthymic, and affect was anxious.  He 
denied suicidal and homicidal ideation, and audio or visual 
hallucinations.  There was no psychosis, memory was intact, 
and thought was goal-oriented.  The Veteran was diagnosed as 
having major depression, recurrent, in remission.  

In a July 2005 Notice of Disagreement, the Veteran indicated 
that his current psychological condition precluded him from 
working, and that he was currently experiencing suicidal 
ideation, coupled with other exacerbating symptoms which 
rendered him unemployable. 

September 2005 VA treatment records indicate no reported 
problems of the musculoskeletal system, and normal findings 
of the back and extremities.

January 2006 VA treatment records indicate that the Veteran 
complained of intermittent left knee pain times two months.  
On examination, the knees were in normal alignment, no 
obvious effusion was noted, and the left knee had full active 
range of motion and was non-tender to palpation.  Drawer, 
varus and valgus stress testing, and patella grind, 
allotment, and McMurray's tests were all negative.  The 
Veteran was diagnosed as having left knee arthralgia, 
possible degenerative joint disease, with a chronic meniscal 
tear less likely.

May 2006 VA treatment records indicate that the Veteran was 
pleasant but depressed appearing and avoided eye contact.  It 
was noted than the Veteran had a normal bilateral knee 
examination, with no effusion or erythema, negative varus and 
valgus, and negative drawer.

June 2006 VA notes indicate that the Veteran denied suicidal 
ideation.

July 2006 VA notes indicate that the Veteran reported 
bilateral knee pain for greater than one year, with no 
history of significant trauma to either knee.  On range of 
motion testing, the Veteran was noted to have had 0 to 120 
degrees flexion with both knees, and it was noted that films 
of January 2006 showed mild medial compartment joint space 
narrowing, with no significant pathology.  It was also noted 
that there was no laxity with valgus or varus stress testing, 
or McMurray's test.  The Veteran was diagnosed as having 
patella femoral pain.

September 2006 VA treatment notes indicate that the Veteran 
was alert and oriented times three, was tired looking, and 
had normal speech.  There was no psychomotor agitation or 
retardation, mood was "OK" and affect restricted, and he 
denied suicidal and homicidal ideation and audio or visual 
hallucination.  There was no psychosis, memory was intact, 
and thought was goal-oriented.

A December 2006 VA psychiatry note indicates that the Veteran 
reported significantly improved depressive symptoms with 
infrequent passive suicidal ideation, without any intent or 
plan, and that his mood was described as generally stable, 
with occasional "dips" lasting a day or two, usually 
precipitated by an adverse event.  On examination, the 
Veteran's speech was pressured, there was physical 
restlessness, difficulty concentrating, and poor sleep 
suggestive of at least hypomania.  It was noted that the 
Veteran's speech was moderately pressured and had normal 
volume, his thought form was slightly loose but associations 
were generally clear, he had passive suicidal ideations but 
denied homicidal ideation or audio or visual hallucinations, 
and insight and judgment were fair to good. 

February 2007 VA notes indicate that examination of the back 
was normal, and that, on examination of the musculo-skeletal 
system, the Veteran reported knee pain that was worse on some 
days than others.

March 2007 VA notes indicate that the Veteran denied suicidal 
ideation.  He was alert and oriented times three, speech was 
normal in rate and cadence, and there was no psychomotor 
agitation or retardation.  Mood was dysthymic and affect was 
anxious, and he denied homicidal ideation or audio or visual 
hallucination.  There was no psychosis, memory was intact, 
and thoughts were goal-directed.

An October 2007 SSA Disability Report indicates that the 
Veteran reported mental health issues and arthritis spinal 
issues that limited his ability to work, that it was very 
hard for him to move, and that he did not do well in large 
groups, which limited his ability to work.  He reported that 
he had become unable to work in 1999, and that his last two 
jobs were as a furniture mover, from 1985 to 2002, and as a 
prep cook from 2001 to 2002.  The Veteran reported that he 
had completed two years of college and had special job 
training as a legal assistant.  It was noted that the Veteran 
did not have difficulty hearing, reading, breathing, 
understanding, being coherent, concentrating, talking, 
answering, sitting, standing, walking, seeing, using his 
hands, or writing.

On October 2007 SSA examination of the Veteran, the Veteran 
was noted to be in no apparent distress and to be well-
nourished and well developed.  He was also noted to have a 
red, slightly swollen area over the left knee, open with pus, 
and a one by one inch area of induration.  The Veteran was 
assessed as presenting with a wound infection.  

On October 2007 SSA psychiatric review technique, the Veteran 
was noted to have affective disorders and substance addiction 
disorders.  He was also noted to have a medically 
determinable impairment that did not precisely satisfy the 
diagnostic criteria for depressive disorder.  It was noted 
that the Veteran had no restriction of activities of daily 
living, moderate difficulty in maintaining social 
functioning, mild difficulties in maintaining concentration, 
persistence, and or pace, and no episodes of decompensation 
of extended duration.

The SSA assessment of the Veteran also indicated that the 
Veteran had moderate limitation with limited public contact, 
that he was incapable of performing any past work, that he 
did not have transferable skills, and that he was capable of 
doing other work.

March 2008 VA treatment notes indicate that the Veteran 
presented with suicidal ideation without a plan and was noted 
to be tearful and avoiding eye contact.  On psychiatric 
assessment, the Veteran was noted to be a low risk of harm 
for himself or others, having ideation but no plan or intent.  
The Veteran was noted to be alert, oriented, and able to 
communicate well, with eye contact and mild stutter.  It was 
noted that when he began to open up he became extremely 
talkative and demonstrated a slightly depressed affect with 
congruent mood.  It was noted that the Veteran was clearly 
depressed and seemed to be very serious about ending his 
life.  The Veteran reported that he had had a high level of 
depression for the past six months, and that he had had 
suicidal ideation off and on of the past six months.  The 
Veteran endorsed symptoms of depression including depressed 
mood, insomnia, hopelessness, worthlessness, poor 
concentration, and low mental energy. 

The day after admission, mental status examination showed the 
Veteran to be casually dressed, overweight, and walking 
around the unit.  He was noted to be in no distress and 
cooperative, his speech was prompt and logical, he talked 
easily and a little circumstantially at times, and he needed 
some redirection to answer questions.  His mood was described 
as okay, and he assessed as depressed with little affect.  He 
looked glum and somber, denied suicidal ideation, intent, or 
plan, and denied homicidal ideation, hallucinations, or 
delusions.  Insight was noted to be pretty good.  The Veteran 
was assessed as having chronic depression with suicidal 
ideation, worse in the last few days after altercation with 
another resident, with no other acute stressors.  The Veteran 
had had many chronic stressors perpetuating his depression, 
including lack of social support, unemployment, social 
anxiety, and history of extensive childhood abuse.  It was 
noted that the Veteran still had occasional heroin use and 
needed further counseling.  The Veteran's Global Assessment 
of Functioning (GAF) score was noted to be 35.

After 10 days of hospitalization, the Veteran was discharged.  
It was noted that during his stay his symptoms had begun to 
stabilize and that he felt better prepared to address his 
psychosocial stressors and structured his days so that he was 
more active in treatment.  It was noted that his stay had 
been uneventful and he appeared to benefit from the support 
offered, that his depressive symptoms improved through the 
hospital stay, and that he denied suicidal or homicidal 
ideation.  

A March 2008 follow up psychiatry note indicates that the 
Veteran had had a relatively successful hospitalization, and 
that he planned to seek volunteer work at the VA, and was 
relatively stable on his current methadone dose.  He was 
noted to be alert, cooperative, oriented times three, and 
coherent, and to have full range of appropriate affect and no 
homicidal or suicidal ideation. 

April 2008 VA notes indicate that the Veteran reported that 
he might try to seek volunteer work.  He was noted to be 
alert, cooperative, coherent, oriented, with full range of 
appropriate affect, and no homicidal or suicidal ideation.  
The Veteran was diagnosed as having major depression, 
recurrent, in partial remission. 

May through July 2008 VA notes indicate that the Veteran 
reported ongoing intermittent periods of low mood, and that 
he was alert, cooperative, and coherent, with full range of 
affect and no homicidal or suicidal ideation.  

July 2008 VA notes indicate that the Veteran complained of 
three weeks of left shoulder pain.  There was no atrophy 
noted, and full range of motion through a painful arc.  The 
Veteran was diagnosed as having rotator cuff tendinitis.  

An October 2008 letter from Veteran's VA physician indicates 
that the Veteran suffered form chronic, recurrent major 
depression, for which he required hospitalization earlier 
that year, that this depression caused low mood, low energy, 
poor concentration, overeating, and frequent loss of interest 
in life.  The VA physician furthermore stated that the 
Veteran's depression made it impossible for him to maintain 
regular, full time employment, that he took medication for 
his depression to which he had a partial response, and that 
he received regular counseling help him cope with and avoid 
his depressed mood.  It was also noted that the Veteran had a 
number of chronic musculoskeletal conditions which limited 
his range of physical activity, and that the physician 
expected that the Veteran would remain disabled for the 
foreseeable future.

At his Board hearing in November 2008, the Veteran testified 
that he had not worked in about three years, that he used to 
be in he trucking industry and furniture moving business, and 
that this had had an effect on his back, legs and knees.  He 
also testified that he had looked for a number of different 
jobs without much success, and that he had gotten a legal 
assistant certificate, but had not been able to find full 
time work with it.  He furthermore reported that he was 
currently being treated for depression and anxiety, usually 
about three times a week.  The Veteran stated that he was 
fifty-six years old, that he could walk a mile before his 
knees started bothering him, and that his back made it 
difficult to stand up for long periods of time.  He also 
testified that he had applied for Social Security disability, 
but had been turned down, that he was taking medication for 
his psychiatric disabilities, and that he did not believe 
that his mental disabilities would preclude him from working 
at a sedentary job.

A. Subjective standard

Pursuant to 38 C.F.R. §§ 4.16(a) and 4.17, the Veteran is 
entitled to a permanent and total disability rating for 
nonservice-connected pension purposes if he unable to secure 
or follow a substantially gainful occupation as a result of a 
single disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more, if such disabilities are of a 
permanent nature.  Thus, the Veteran must have at least one 
disability, which is permanent in nature, and which is 
ratable at 40 percent or more, to be entitled to a permanent 
and total disability rating for nonservice-connected pension 
purposes under 38 C.F.R. § 4.17.

The record reflects that the Veteran suffers from the 
following disabilities: a psychiatric disability, diagnosed 
as major depression; hepatitis C; a bilateral knee disorder; 
and a shoulder disorder.  The Board notes that at his 
November 2008 hearing, the Veteran contended that his back 
made it difficult to stand up for long periods of time.  
However, the record reflects no diagnosed back disability; 
physical examination of the back has consistently been noted 
to be normal, with no back disorder or symptomatology noted.

1. Psychiatric disorder

The Veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9434, 38 C.F.R. § 4.130.  Under DC 9434, 
the following applies:

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In this case, the Veteran's disability is not ratable at 50 
percent or more.  His psychiatric condition, diagnosed as 
major depression, is not productive of occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

With the exception of the Veteran's period of hospitalization 
for 10 days in March 2008, the record does not reflect 
disability productive of any severe impairment of 
occupational functioning.  January 2004 through March 2007 VA 
treatment records consistently note mild to moderate 
symptomatology, including repeated denials of suicidal 
ideation, essentially normal behavior with some anxiety and 
depression, and diagnoses of major depression, recurrent, 
noted to be in remission.  

Although the Veteran's affect has been noted to be dysthymic 
or anxious at times, he has generally been noted to have full 
range of appropriate affect.  The Veteran's speech has 
repeatedly been noted to be normal, and nothing approximating 
circumstantial, circumlocutory, or stereotyped speech has 
been noted.  The record does not reflect panic attacks, 
difficulty understanding complex commands, or impairment of 
memory, judgment, or abstract thinking.  While the Veteran's 
mood has been noted to be depressed, the record does not 
reflect disturbances of motivation and mood or difficulty in 
establishing and maintaining effective work and social 
relationships to the level of severity contemplated in 50 
percent rating under DC 9434; rather, the Veteran's 
disability level has approximated occupational and social 
impairment due to mild or moderate symptoms, which have 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  

In this regard, the October 2007 SSA Disability Report 
indicates that, after psychiatric examination of the Veteran, 
there was found to be no restriction of activities of daily 
living, moderate difficulty in maintaining social 
functioning, mild difficulties in maintaining concentration, 
persistence, and or pace, and no episodes of decompensation 
of extended duration.  The SSA assessment of the Veteran also 
indicated that the Veteran had moderate limitation, with 
limited public contact, that he was incapable of performing 
any past work, that he did not have transferable skills, but 
that he was capable of doing other work.  The SSA examination 
thus reflects mild to moderate social and occupational 
difficulties, no episodes of decompensation of extended 
duration, and that the Veteran was capable of working.  
Therefore, this examination report is consistent with the 
evidence of record indicating mild to moderate 
symptomatology.

The Board notes the Veteran's hospitalization for 10 days in 
March 2008, during which time the Veteran's depression was 
productive of serious symptomatology such as suicidal 
ideation, and that the Veteran at the time reported that he 
had had a high level of depression for the past six months, 
and that he had had suicidal ideation off and on of the past 
six months.  The Board also notes the Veteran's given GAF 
score at the time of 35, and that GAF scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  See 38 C.F.R. 
§ 4.130; See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].

However, the March 2008 hospitalization period was the only 
point during the relevant period in the record that such 
serious symptoms were noted.  Also, the records of that 
hospitalization indicate that, during his stay, his symptoms 
had begun to stabilize, that he felt better prepared to 
address his psychosocial stressors and appeared to benefit 
from the support offered, that his depressive symptoms 
improved through the hospital stay, and that by the end of 
his stay he denied suicidal or homicidal ideation.  
Furthermore, the March through July 2008 follow-up psychiatry 
notes indicate the following: that the Veteran had had a 
relatively successful hospitalization; that he planned to 
seek volunteer work; that he was noted to be alert, 
cooperative, oriented times three, and coherent, and to have 
full range of appropriate affect and no homicidal or suicidal 
ideation; that he had intermittent periods of low mood; and 
that his diagnosis was major depression, recurrent, in 
partial remission.  Thus, the record indicates that the 
severity of the Veteran's symptoms noted during his March 
2008 hospital stay were temporary, not permanent in nature, 
and not characteristic of the Veteran's depression generally 
during the appeals period.

The Board also recognizes the October 2008 letter from 
Veteran's VA physician indicating the following: that the 
Veteran's chronic, recurrent major depression caused low 
mood, low energy, poor concentration, overeating, and 
frequent loss of interest in life; that such depression made 
it impossible for him to maintain regular, full time 
employment; and that the physician expected that the Veteran 
would remain disabled for the foreseeable future.

However, even considering this opinion, the entirety of the 
record does not reflect the level of occupational and social 
impairment, with reduced reliability and productivity, 
contemplated in the criteria for a 50 percent rating under DC 
9434.  Again, the Board notes that, with the exception of the 
Veteran's March 2008 hospitalization, the record does not 
reflect disability productive of any severe impairment in 
occupational functioning.  Also, the Board again notes the 
SSA examination, which reflected mild to moderate social and 
occupational difficulties, no episodes of decompensation of 
extended duration, and that the Veteran was capable of 
working.

In short, the Veteran's level of psychiatric disability has 
not been shown to rise to the level severity contemplated in 
the criteria for a 50 percent disability rating under DC 
9434. Accordingly, a disability rating of 50 percent would 
not be warranted for the Veteran's psychiatric disability.

2. Hepatitis C

Hepatitis C is rated under DC 7354.

Under DC 7354, a 20 percent rating is assigned for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, DC 7354.

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354 (Note 
(2)).  The term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112.

In this case, the Veteran's hepatitis C has not been shown to 
approximate the criteria for a 40 percent disability rating, 
as it has not been shown to be productive of daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks during a 12-month period.  None of these 
hepatitis symptoms have been either noted in the medical 
record or contended by the Veteran.  Rather, the Veteran's 
hepatitis C has essentially been shown to be asymptomatic, 
with June 2004 VA treatment records indicating that the 
Veteran was noted to have a diagnosis of hepatitis C, but to 
have no hepatitis C symptoms.  Accordingly, the Veteran's 
hepatitis C is not ratable at 40 percent.

3. Knees

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

DC 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.  

DC 5257 provides ratings for other impairment of the knee 
that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  Separate disability ratings 
are possible for arthritis with limitation of motion under DC 
5003 and instability of a knee under DC 5257.  See VAOPGCPREC 
23-97.  When x-ray findings of arthritis are present and a 
Veteran's knee disability is rated under DC 5257, the Veteran 
would be entitled to a separate compensable rating under DC 
5003 if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint). 

DC 5261 provides ratings based on limitation of extension of 
the leg.  Extension of the leg limited to 5 degrees is rated 
noncompensably (0 percent) disabling; extension of the leg 
limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 
percent disabling; extension of the leg limited to 20 degrees 
is rated 30 percent disabling; extension of the leg limited 
to 30 degrees is rated 40 percent disabling; and extension of 
the leg limited to 45 degrees is rated 50 percent disabling.  
38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings 
may be granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint). 

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In this case, while January 2006 and July 2006 VA notes 
indicate treatment for complaints of left knee pain, no 
disorder of the left or the right knee warrants a disability 
rating of 40 percent.  Films of January 2006 showed mild 
medial compartment joint space narrowing, with no significant 
pathology, which, along with painful limitation of motion, 
may warrant disability ratings of 10 percent for each knee 
under DC 5003.  However, the Veteran has had almost full 
range of motion of the knees, with extension to 0 degrees and 
flexion to 120.  Even considering any additional functional 
loss due to pain, weakness, excess fatigability, 
incoordination, or other such factors not contemplated in the 
relevant rating criteria, such range of motion would not 
approximate the criteria for a rating in excess of 10 percent 
for limitation of motion under DCs 5260 or 5261.

Moreover, a disability rating under DC 5257 would not be 
warranted at all.  The medical evidence shows no laxity, 
instability, or subluxation of either knee.

Thus, the knee disorders of the Veteran would not warrant 
ratings in excess of 10 percent each.

4. Shoulders

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

DC 5201 provides that limitation of motion of the arm at the 
shoulder level is rated 20 percent for the major shoulder and 
20 percent for the minor shoulder; limitation of motion of 
the arm midway between the side and shoulder level is rated 
as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder 
and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

In this case, while July 2008 VA notes indicate that the 
Veteran complained of three weeks of left shoulder pain and 
was diagnosed as having rotator cuff tendinitis, even 
considering any additional functional loss due to pain, 
weakness, excess fatigability, incoordination, or other such 
factors not contemplated in the relevant rating criteria, the 
Veteran's left shoulder symptoms do not warrant even a 20 
percent disability rating.  Although there was pain noted on 
examination, there was no atrophy, and there was full range 
of motion.

Accordingly, the Veteran does not meet the "subjective 
criteria" of 38 C.F.R. § 4.17 with respect to 
unemployability, as the record does not reflect that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of a single permanent disability 
ratable at 60 percent or more, or as a result of two or more 
permanent disabilities, with at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

B. Objective standard

The Board finds that the Veteran does not meet the 
"objective standard" of a permanent and total disability 
rating for nonservice-connected pension purposes under 38 
U.S.C.A. § 1502(a)(4) and 38 C.F.R. § 4.15, because the 
record does not reflect impairment of mind or body that is 
both reasonably certain to continue throughout the life of 
the Veteran and sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
The record does not reflect that the Veteran's disability is 
sufficiently disabling to be permanently and totally 
disabling for the average person.

The Board again notes that, with the exception of the 
Veteran's period of hospitalization for 10 days in March 
2008, the record does not reflect disability productive of 
any severe impairment of occupational functioning.  January 
2004 through March 2007 VA treatment records consistently 
note mild to moderate symptomatology, including repeated 
denials of suicidal ideation, essentially normal behavior 
with some anxiety and depression, and diagnoses of major 
depression, recurrent, noted to be in remission.  

The Board also again notes the October 2007 SSA Disability 
Report, which indicates that, after psychiatric examination 
of the Veteran, there was found to be no restriction of 
activities of daily living, moderate difficulty in 
maintaining social functioning, mild difficulties in 
maintaining concentration, persistence, and or pace and no 
episodes of decompensation of extended duration.  The SSA 
assessment of the Veteran also indicated that the Veteran had 
moderate limitation with limited public contact, that he was 
incapable of performing any past work, that he did not have 
transferable skills, but that he was capable of doing other 
work.  Thus, the SSA examination reflects mild to moderate 
social and occupational difficulties, no episodes of 
decompensation of extended duration, and that he was capable 
of working.  The SSA Disability Report is therefore 
consistent with the evidence of record indicating that, 
although the Veteran's depression is productive of some 
occupational impairment, the Veteran's disability is not 
sufficiently disabling to be permanently and totally 
disabling for the average person.

The Board notes the Veteran's hospitalization for 10 days in 
March 2008, during which time the Veteran's depression was 
productive of serious symptomatology such as suicidal 
ideation, and that the Veteran at the time reported that he 
had had a high level of depression for the past six months, 
and that he had had suicidal ideation off and on of the past 
six months.  However, as discussed above, the record 
indicates that the severity of the Veteran's symptoms noted 
during his March 2008 hospital stay were temporary, and not 
characteristic of the Veteran's depression generally during 
the appeals period.

Furthermore, while the record reflects physical problems, 
such as patella femoral pain, hepatitis C, and left rotator 
cuff tendonitis, which may be productive of some additional 
disability, it does not reflect any major physical problems 
that, even in combination with the Veteran's psychiatric 
disability, would cause an average person to be permanently 
and totally disabled.

The Board recognizes the October 2008 letter from Veteran's 
VA physician indicating that the Veteran's chronic, recurrent 
major depression made it impossible for him to maintain 
regular, full time employment, and that the physician 
expected that the Veteran would remain disabled for the 
foreseeable future.  However, even considering this opinion, 
the entirety of the record does not reflect disability 
sufficiently disabling to be permanently and totally 
disabling for the average person.  Again, the Board notes 
that, with the exception of the Veteran's March 2008 
hospitalization, the record does not reflect disability 
productive of any severe impairment in occupational 
functioning.  Also, the Board again notes the SSA 
examination, which reflected mild to moderate social and 
occupational difficulties, no episodes of decompensation of 
extended duration, and that the Veteran was capable of 
working.

The Board therefore finds that the Veteran's disabilities are 
not productive of impairment of mind or body that is both 
reasonably certain to continue throughout the life of the 
Veteran and sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.

C. Extra-schedular consideration

Finally, the Board has considered a permanent and total 
disability rating for pension purposes on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(2).  However, the Board 
finds that the Veteran is not unemployable by reason of his 
disabilities, age, occupational background and other related 
factors.

While the record reflects that the Veteran has had employment 
problems, it does not reflect that his disabilities render 
him unemployable, evening the context of his individual 
circumstances.  The Board notes that, at the time of his 
November 2008 hearing, the Veteran testified that he was 56 
years old, and that he had not worked in about three years.  
He also testified that that he used to be in the trucking 
industry and furniture moving business, and that this had had 
an effect on his back, legs and knees.  He furthermore 
testified that he had looked for a number of different jobs 
without much success, and that he had gotten a legal 
assistant certificate, but had not been able to find full 
time work with it.  Although this testimony indicates that 
the Veteran has had employment problems, it does not indicate 
that the Veteran is unemployable due to his disabilities; 
rather, it indicates that the Veteran is able to work, but 
has had trouble finding work.

Moreover, the Board notes the October 2007 SSA psychiatric 
review technique, at which time it was noted that the Veteran 
had no restriction of activities of daily living, moderate 
difficulty in maintaining social functioning, mild 
difficulties in maintaining concentration, persistence, and 
pace, and no episodes of decompensation of extended duration.  
Such examination findings led to the SSA assessment of the 
Veteran, which indicated that the Veteran had moderate 
limitation with limited public contact, that he was incapable 
of performing any past work, that he did not have 
transferable skills, but that he was capable of doing other 
work.  Neither this medical evidence, nor any other medical 
evidence of record reflects that the Veteran's disabilities 
preclude him from securing and following substantially 
gainful employment, even when considering age, occupational 
background and other related factors.

Accordingly, the Board finds that referral to the Veterans 
Service Center Manager for authorization of a permanent and 
total disability rating for pension purposes on an extra-
schedular basis is not warranted under 38 C.F.R. 
§ 3.321(b)(2).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A permanent and total disability rating for nonservice-
connected pension purposes on a non-extra-schedular basis is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


